[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff seeks a "temporary order" in the nature of an order for support pendente lite, or in effect, a mandatory temporary injunction directing the defendants to pay over to the plaintiff certain income from inter vivos trust. The plaintiff offers no statutory authority for the former, but importunes upon the general equitable powers of the court to enable the plaintiff to avert financial embarrassment which might lead to bankruptcy.
It is well established that the primary purpose of a temporary injunction is to preserve the status quo until final determination of the parties' rights after a hearing on the merits. Olcott v. Pendleton, CT Page 4594128 Conn. 292, 295. The plaintiff's request seeks far more than preservation of the status quo and thus is inappropriate for a temporary injunction. Moreover, plaintiff has failed in his burden of proof of lack of adequate remedy at law and substantial likelihood of immediate irreparable harm. Silitschanu v. Groesbeck, 12 Conn. App. 57, 64-65. Accordingly, the application is denied.
MOTTOLESE, J.